Exhibit 99.1 MESOBLAST OUTLINES POTENTIAL PATHWAY TO ACCELERATED MARKET ENTRY FOR MPC-150-IM IN ADVANCED CHRONIC HEART FAILURE • Advanced chronic heart failure (CHF) in patients with New York Heart Association (NYHA) Class III/IV is a major unmet medical need due to the high rates of morbidity and mortality despite existing therapies • Mesoblast's proprietary allogeneic cell therapy MPC-150-IM is in late-stage clinical development in two randomized controlled trials which target, respectively, severe and end-stage advanced CHF • Based on cumulative clinical results to date and the serious and life-threatening nature of this disease, we believe there is a pathway for accelerated entry of this product candidate into the market to provide a paradigm shift in treatment • Top line results from the trial in end-stage advanced CHF patients are expected in Q1 2018 • There are more than 250,lass IV patients and 1.3 million NYHA Class III patients in the United States alone, representing a potential multi-billion dollar opportunity for Mesoblast New York, USA; and Melbourne, Australia; August 23, 2017: Mesoblast Limited (ASX:MSB; Nasdaq: MESO) today announced plans to achieve an accelerated market entry of the Company's proprietary allogeneic mesenchymal precursor cell (MPC) product candidate MPC-150-IM in the treatment of patients with the most advanced stages of chronic heart failure (CHF), defined as New York Heart Association (NYHA) stages Class III and Class IV.
